 In the Matter ofUTAH CoPrER COMPANYandNON -FERnaus.CLERICALAND TECHNICAL WORKERS LOCAL UNZI)N No.692,AFFILIATED WITHTHE INTERNATIONALUNIONOFMINE, MILL&SMELTERWORKERS,C.I.O.In the Matter of UTAH COPPER COMPANYandINTERNATIONAL BROTH-ERHOOD OFELECTRICAL WORKERS, LOCAL UNION 1081, A. F. of L.Cases'Nos. 20-R-1055 and 120-R-1060, respectively.-Decided July14, 1!)44Mr. C. C. Parsons,of Salt Lake City, Utah, for the Company.Mr. T. A. Marsh,of Magna, Utah, for the Clerical Workers.Mr. A. L. Smith,of Denver, Colo., for the I: B. El W.Mr. Albert C. Jensen.,of Salt Lake City, Utah,- for the SmelterWorkers.Mr. A. Sumner Lawrence,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASE-Upon separate petitions duly filed by Non-Ferrous Clerical andTechnical Workers Local Union No. 692, affiliated with the Interna-tional Union of Mine, Mill & Smelter Workers, C. I. 0., herein calledthe ClericalWorkers,' and International Brotherhood of ElectricalWorkers,. Local Union 1081, A. F. of L., herein called the I. B. E. W.,alleging that questions affecting commerce had arisen concerning therepresentation of employees of Utah Copper Company, Salt LakeCity, Utah, herein called the Company, the National LaborRelationsBoard provided for an appropriate consolidated hearing upon duenotice before John Paul Jennings, Trial Examiner. Said hearingwas held at Salt Lake City, Utah, on April 27 and 28,1944.The Com-pany, the Clerical Workers, the I. B. E. W., and International UnionofMine, Mill & Smelter Workers, Local No. 392, C. I. 0., herein1The name of the Clerical Workersappears inthe petitionand other formal papers as"Non Ferrous Clerical andTechnicalWorkers"and was corrected by motion at thehearing.17 N. L. It. B., No. 58.308 UTAH COPPER COMPANY309called the SmelterWorkers, appeared, participated, and were af-forded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.The motion of the Smelter Workersto dismiss is hereby denied for 'reasons hereinafter stated.All partieswere afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THEBUSINESSOF THECOMPANYUtah Copper Company, a Delaware corporation, is a wholly ownedand controlled subsidiary of Kennecott Copper Corporation, a NewYork corporation.Utah Copper Company, as agent for KennecottCopper Corporation, operates a large open-pit coppermine, as wellas precipitation plants and other properties located at BinghamCanyon, Utah. Utah Copper Company also operates the two mills andadjacent power station involved in the present proceeding; the, mills,known as the Arthur and Magna jnills, are located approximately17 miles from the mine.Ore is shipped from the mine to the Arthur and Magna mills; wherethe ores are reduced to copper concentrates.These concentrates anda small amount of concentrates produced at the mine, are in turnsmelted at Garfield, Utah, in a smelter adjacent, to the Company'sproperty, operated by American Smelting and Refining Company.Blister copper, the resultant of the smelting operation, is shippedto three refineries operated by American Smelting and Refining Com-pany in the States of Maryland, New Jersey, and Washington.There,the blister copper is refined and the copper and precious metals, ofwhich the blister copper is composed, are separated, purified, andprepared for sale.The finished products are sold by Kennecott CopperCorporation through its wholly owned subsidiary, Kennecott SalesCorporation.During the period from September 1, 1942, to August 31, 1943,approximately 319,540 tons of blister copper smelted from concentratesproduced at the Arthur and Magna mills were shipped to refineriesoutside the State of Utah.During thesameperiod, 10,872 tons ofmolybdenite concentrates produced as a byproduct at themills, wereshipped outside the State of Utah.The Company employs approxi-mately 1,320 non-supervisory employees at its Arthur and Magnamills.The Company admits that itis engaged in commercewithin themeaningof the National Labor Relations Act. 310DECISIONSOF NATIONALLABOR RELATIONS BOARDII.THEORGANIZATIONS INVOLVEDNon-Ferrous Clerical and Technical Workers Local Union No. 692,is a labor organization affiliated with International Union of Mine,Mill & Smelter Workers, C. 1. 0., admitting to membership employees,of the Company.International Brotherhood of ElectricalWorkers, Local Union'O81, is a labor organization affiliated with the American Federation,ofLabor, admitting to membership employees of the Company.International Union of Mine, Mill & Smelter Workers, Local No.292, is a labor organization affiliated with the Congress of IndustrialOrganizations, admitting to membership employees of the C1ompany.III.THE QUESTIONS CONCERNING REPRESENTATIONOn March 7, 1944, and on March 21, 1944, the Clerical Workers andthe I. B. E. W., respectively, requested recognition from the Companyas the exclusive bargaining representatives for the employees in theseveral units claimed by each to be appropriate.The Company de-eclined to recognize either union upon the ground that the unit pro-posed by each was inappropriate&for collective bargaining.A statement of a Field Examiner for the Board, introduced inevidence at the hearing, together with a statement by the Trial Exam-iner, indicates that the Clerical Workers, the I. B. E. W., and the'SmelterWorkers, each represents a substantial number of employeesin the unit claimed by each to be appropriate.2We find that questions have arisen concerning the representationof employees of the Company, within the meaning of Section 9 (c)and Section 2 (6) and (7) of the National Labor Relations Act.IV. THE APPROPRIATE UNITS THE DETERMINATION OF REPRESENTATIVESThe Clerical Workers seeks a unit composed of all office, clerical,and technical employees of the Department of Mills,3 excluding man-2 The Field Examiner reported that the Clerical workers had submitted 72 designationsdated in February and March 1944, all of which bore the names of persons on theCompany's pay roll of March 24, 1944, containing 119 names within the claimed appropriateunit.The Field Examiner also reported that the I. B. E. W. had submitted 33 designationsdated in February and March 1944, of which 32 bore the names of persons on the Com-pany's pay roll of March 28, 1944, containing 46 names within the claimed appropriateunit,The Trial Examiner stated at the hearing that the SmAiter workers had presented 10designations bearing names of persons on the -Company's pay roll of March 28, 1944,in the production and maintenance unit. The Smelter workers also relied, as evidence ofits interest in the production and maintenance unit, on the fact that it is the currentbargaining representative of the production and maintenance employees at the Arthur andMagna mills.8The Department of Mills includes not only the Arthur and Magna mills but also thepower station used in connection therewith.0 UTAH COPPER COMPANY311agerial and supervisory employees.The Company agrees with thegeneral form of the proposed unit, but contends that certain individualemployees claimed by the Clerical Workers should be excluded. there-from upon the ground that they have specific .supervisory duties orenjoy a confidential relationship to the Company by reason of theiremployment.The I. B. E. W. does not contest the unit proposed by the ClericalWorkers, but claims an appropriate unit confined to the production andmaintenance employees located at the Company's central power sta-tion, as distinguished from the remaining production and maintenanceemployees at the Magna and Arthur mills.'The Company and theSmelter Workers oppose the request of the I. B. E. W. upon the groundthat the power station is essentially a part of the mills operations. Inaddition thereto, the parties are in disagreement as to the inclusion orexclusion of janitors from the proposed unit of power station em-ployees.With respect to the controversy regarding the specific inclusionssought by the Clerical Workers and opposed by the Company, therecord reveals that the ClericalWorkers would include some 38 em-ployees whom the Company contends should be excluded by reasonof their alleged supervisory or confidential status.For purposes ofthis proceeding, these employees will be considered in three groups :(1) employees alleged to have definite supervisory status; (2) em-ployees who, while not occupying a definite supervisory status, aresaid to possess supervisory authority; and (3) a large group ofemployees alleged to have access to confidential information.(1)Employees alleged to have definite supervisory statusThe first group, consisting of assistant department heads, includesthe assistant to the chief storekeeper, the assistant to the chief ac-countant, the assistant chief tabulator,andthe assistant employmentdirector in charge of men.Each of these individuals supervises aconsiderable number of employees and takes the place of his imme-diate supervisor during periods when the head of the department isabsent from the office; moreover, all are on the senior salary payroll.5The department head in each instance consults with the assist-4 The general production and maintenance employees in the Company's mills are pres-ently represented by the Smelter Workers as the result of an. election and certification ofrepresentatives.See 54 N. L. R. B. 1151; 56 N. L. it. B. 35.c The Company refers to its employees who work outside the provisions of the Fair LaborStandards Act as "senior salaried employees." Its employees who are hourly paid andwho work under the overtime provisions of the Fair Labor Standards Act are referred toas "junior salaried employees."The Company considers as supervisory all the employeeslisted on the senior pay roll, by reason of their importance to supervision and the factthat the salary of each is far above the requirements set forth in the Fair Labor StandardsAct.In addition thereto, the Company claims a supervisory status for a few employeesalthough not listed on the senior pay roll. 312DECISIONSOF NATIONALLABOR RELATIONS BOARDant in connection with laying out the work of the departmentand in considering the problems arising with regard to the other em-ployees.While apparently none of these assistants has ever recom-mended the discipline of employees in their respective departments,all possess the authority to make recommendations of this character.We find that the assistant department heads in question are clothedwith substantial supervisory powers and duties, and we shall, accord-ingly, exclude them from the unit of technical and clerical employeeshereinafter found appropriate."(2)Employees without supervisory title but alleged to possesssupervisory authorityThefirst designeris a senior salaried employee who, in the absenceof the chief electrical engineer, is in charge of the electrical engineer-ing office.While there are at present but few employees in thisoffice, the employee described as first designer in some instancesdirects other employees in the performance of their duties and hassome employees who work for him in the field. In addition thereto,he will hereafter supervise the work of certain electricians and drafts-men now working in the electrical office upon new designs of electricalequipment.The evidence discloses that the recommendations of thefirst designer with respect to the status of employees would be seriously considered by his immediate supervisor.We find that theemployee within the classification of first designer has substantialsupervisory powers within our usual definition of a supervisory 'em-ployee.He will, accordingly, be excluded from the unit of technicaland clerical employees hereinafter found appropriate.Therecreational adviser,who is carried on the junior salary payroll, does not supervise the work of other employees and is engagedfull time in working with the Company in connection with variousemployee welfare organizations which are supported by the Com-pany.He also advises the Company with respect to the efficiency ofcertain persons employed to maintain the properties used by suchwelfare organizations.Since it appears that the duties of the, recre-ational adviser involve the application 'of personnel policies of theCompany, we find that he is a confidential employee and as such weshall exclude him from the unit of technical and clerical employees,hereinafter found appropriate.7Therecording chemistis engaged for the most part in receiving andchecking information obtained from other chemists and in entering itin the appropriate records.Although this employee does not regu-6The Company and the Clerical Workersare in agreement on the exclusion of theassistant employment director in charge of women.'SeeMatter of ConsolidatedVultee Aircraft Corporation, 54N. L.R. B. 103. UTAH COPPER COMPANY313larly supervise other employees, occasionally he has employees underhis supervision and takes the place of the chief analytical chemist inthe absence of the latter from the department. In addition thereto,the recording chemist regularly assigns analytical work to the chemistsin the department under the supervision of the chief analytical chem-ist.Upon completion of a given piece of analytical work, the resultsare brought to the recording chemist who, before making a recordthereof, determines whether the analysis has been properly made. Inthe event that it appears unsatisfactory to him, he may then return.the analysis to the chemist concerned for further checking.By com-parison with the ordinary assayer, the recording chemist is carriedat a higher rate, is classified as a senior chemist, is a senior salariedemployee, and is considered to be in training for the position of chiefanalytical chemist.His recommendations with respect to the efficiencyof the other men in the department are given considerable weight bythe management.We find that the recording chemist is a supervisoryemployee within our usual definition.We shall, accordingly, excludehim from the unit of technical and clerical employees hereinafter foundappropriate.Theassistant control engineeris a senior salaried employee engagedin the power station in supervising the handling of fuel and assistingthe control engineer in the duties normally performed by employeesin the latter classification.While it does not appear that he has at.present any regular personnel working directly under his supervision,his recommendations as to the hire and discharge of employees in thepower station would be considered very seriously by the chiefengineerin charge of power station operations.This employee was expresslyexcluded without-objection on the part of the Company, by the I. B.E.-W. from its proposed unit of power station employees hereinafterconsidered, apparently by reason of the acknowledged supervisorystatus of such employee.Under all the circumstances, we are of the.opinion that the assistant controlengineershould be excluded fromthe unit of technical and clerical employees hereinafter found appro-priate; we shall, accordingly, exclude him therefrom.Thejanitorbossin the Magna mill,although bearing a title not in-dicative of a clerical status, is claimed by the Clerical Workers as anemployee whose work is primarily of a clerical nature. The duties ofthe janitor boss include theassigningof work to two women. and one.man, allpf whom are engaged in cleaning the offices, hospital, and rest.rooms intheMagna mill. In addition thereto, M. L. Stewart, thepresent holder of this position, performs certain clerical and technicalwork at the plant hospital where he spends approximately 25 percentof his time and where he is at present training to take the place of ahelper to the first-aid operator who is about to enter the armedservices. 314DECISIONS OF' NATIONAL LABOR RELATIONS BOARDThe record discloses that Stewart's duties are at the moment largelyconcerned with janitor work.His recommendations with respect tothe janitors who work under him receive serious consideration by themanagement of the Company. Under all the circumstances, we findthat the janitor boss is not primarily a technical or clerical employee;moreover, we are of the opinion that his authority over the other jani-tors is sufficient to give him the status of a supervisory employee with-in our usual definition.He will, accordingly, be excluded from theunit of technical and clerical employees hereinafter found appropriate.Our determination in this respect, however, will not preclude such em-ployee from hereafter qualifying as a member of the technical andclerical unit when and if it shall appear that his main duties are of atechnical or clerical nature and that he no longer exercises supervisoryauthority.Thefirst-aid operator at the Magna mill,thepharmacistandfirst-aid operator at the Arthur plant hospitalperform similar duties froma medical point of view and are under the general supervision of thedoctor in charge of the hospital and related activities.While the Com-pany contends that all three 'ere supervisory employees, it also allegesthat the first-aid operator at. the Arthur plant hospital is in a confi-dential relationship to management by reason of his duties as X-raytechnician, from which he is permitted to ascertain the physical defectsof job applicants.There is, however, no evidence that this employeehas anything to do with labor relations or is in a position to acquireadvance information with respect to to the Company's position in suchmatters.'The further allegation of supervisory status as affecting allthree employees is based upon the fact that each of the employees inquestion occasionally assumes certain duties of the doctor in the latter'sabsence.The record, however, does not disclose. the frequency andregularity of the occasions upon which these individuals assume suchduties.Under the circumstances, we find these employees have neitherconfidential relationship to management nor substantial supervisoryduties.We shall, accordingly, include them within the unit of tech-nical and clerical employees hereinafter found appropriate?Theexperimental engineer in the research laboratoryis engaged inconducting experimental tests in the plants on a commercial scale.While he has no regularly assigned personnel, he is in charge of alltesting work in the plants and at times has from 8 to 12 men directlyunder his supervision.His duties include the outlining of work to be8 In the absence of evidence that the duties of employees allow them to have advancekpowled_re of the Company's position with respect to labor relations,such employees arenot. "confidential"employees of the type whose exclusion from the appropriate unit Isrequired by reason of their possession of or access to information of a confidential nature.SeeMatter ofGeneralMotorscorporation, Chevrolet Motor Division,53 N. L. R. B. 1096,and cases cited therein.9 SeeMatter of Cramp ShipbuildingCo., 46 N. L. R. B. 115. UTAH COPPER COMPANY315conducted on test units.The men who operate the machines in con-nection with this work do so according to his instructions.His rec-ommendations with respect to the efficiency of such operators are givenvery serious consideration by higher management officials of the Com-pany.Under the circumstances, we find that this employee has sub-stantial supervisory powers.He will, accordingly, be excluded fromthe unit of technical and clerical employees hereinafter found appro-priate.(3)Employees alleged to have access to confidential informationThe balance of the employees whom the Company would excludegenerally perform clerical and technical work, but are alleged to pos-sess or have access to confidential information.Of these, apparentlysome have supervisory duties in addition to the asserted confidentialaspects of their employment.Among such are two assistants to. themetallurgical engineers, the pay-roll clerk in the tabulating depart-ment, and the sanitary engineer in the research laboratory.Thetwo assistants to the metallurgical engineerhave access to costand production records which the Company considers confidential.There is, however, no evidence that these employees have anything codo with labor relations or are in a position to acquire advance infor-mation with respect to the Company's position in such matters.Onthe other hand, the record discloses that the assistants in question havetwo or three men principally under their supervision and are chargedwith the training of new employees in the department.With respectto the latter group of employees, the assistants make recommendationswhich are seriously considered by higher management officials.Whilethe evidence does not sustain the claim of the Company that the partic-ular employees bear such a confidential relationship to the Companythat they should by reason thereof be excluded from the bargainingunit, we find that they are supervisory employees within our usualdefinition..We shall, accordingly, exclude them from the clerical andtechnical unit hereinafter found appropriate.Thepay-roll clerkin the tabulating department at present operatesvarious business machines but is alleged to be employed in a confiden-tial relationship by reason of his access to pay-roll information.Thereis, however, nothing in the record to indicate that he has anything todo with labor relations or is in possession of confidential informationwith respect to the Company's position in matters concerning laborrelations.On the other hand, it appears that this employee is regu-larly in charge of the office on Sundays when both the chief tabulatorand the assistant chief tabulator are customarily absent from thedepartment, which is otherwise fully manned during Sunday opera-tions.In addition thereto, the pay-roll clerk is considered as in train 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDing for the position of assistant chief tabulator.We find that, whilethe pay-roll clerk is not a confidential employee with respect to man-agement, he does; nevertheless, possess substantial supervisory duties 10We shall, accordingly, exclude him from the unit of technical andclerical employees hereinafter found appropriate.Thesanitary engineerin. the researchlabQratory makes tests in theplant in order to'determine the dust content thereof.The Companycontends that the information which lie. secures is confidential by-reasonof its relation to possible claims against the Company based on analleged health hazard to its employees.There is no evidence, however,that the sanitary engineer has anything to do with labor relations orhas confidential information with respect thereto.While he may, onoccasion, have two or three men working for him collecting samples ofdust and may make recommendations as to the efficiency of thesehelpers on such occasions, the sanitary engineer exercises supervisionin this respect no oftener than twice a year.Under all the circum-stances, we find that the sanitary engineer has neither confidentialrelationship to management .nor substantial supervisory duties.Hewill, accordingly, be included in the unit of technical and clerical em-ployees hereinafter found appropriate.The remaining employees in this group the Company would excludeprimarily upon the basis of alleged access to confidential information.Secretaries.Included in this group are the secretary to the generalsuperintendent and the secretaries to the superintendents of the Arthurand Magna mills. The evidence discloses that these employees takedictation with respect to matters involving labor relations, by reasonwhereof they are in a position to acquire knowledge of the Company'sposition in such matters prior to the revelation of such position to theemployees concerned.Also included in the above-mentioned groupare. the secretaries to the plant engineer and the master mechanic,respectively.Since the plant engineer and the master mechanic occupysupervisory positions, it would appear that such employees, and inturn their secretaries, have access to advance information concerninglabor relations.We shall, accordingly, exclude all the secretariesaforesaid from the unit of technical and clerical employees hereinafterfound appropriate."Theclerk in the electrical engineering departmenthas access toinformation regarding power contracts and has knowledge of the costsof power production which the Company desires be kept from thereach of the general public.While in addition thereto, the clerk may10The Board has excludedas supervisory employeesthose whoregularly,and frequently,substitute in a supervisory capacity. SeeMatterof Bisbee Linseed Company,34 N. L. R. B.272.11 SeeMatterof ChryslerCorporation,36 N. L. R. B. 157;Matter of General CableCorporation,55 N. L. R. B. 1143. UTAH COPPER COMPANY317read correspondence which passes over the desk of the secretary ofthe electrical engineers ,12 including correspondence relating to laborrelations from the general superintendent of mills, there is no showingthat his access to such correspondence occurs regularly or is part ofhis normal duties.Of similar character,but with evenless confidential aspects,are thestenographer and requisition clerk inthe accounting department, theclerk in the power station, and the photographer in the mechanicalengineering department.The first of these employees has access tothe cost of production records in the accounting department.The sec-ond has access to information relating to power production.The thirdtakes pictures of accidents for use in litigation affecting the Company.The latter also substitutes as X-ray technician in the absence of thefirst-aid operator regularly performing such duties.While all the aforesaid employees either possess or have access toinformation which the Company considers confidential from a businesspoint of view,in each of the above instances,however, there is nothingin the record to indicate that the employee concernedhas anythingdirectly todo with labor relationsor thathis positionaffords h;m anopportunity for acquiring advance information with respect to theCompany's position in matters relating thereto.Under the circum-stances, we find that the employees in the aforesaid group bear noconfidential relationship to management.13We shall, accordingly, in.-elude such employees within the unit of technical and clerical em-ployees hereinafter found appropriate.By contrastwith the foregoinggroup of employees, the employeeshereinafter considered appear to fall more clearly within the categoryof confidential employees within our usual definition.Thestenographer in the general stores departmenthandles cor-respondence relating to personnel in the warehouse department andis also present at conferences with respect to personnel matters betweenthe chief storekeeper and the superintendent of mills.Theclericin the metallurgical engineer's officehandles the- eorreLspondence of the chief metallurgical engineer,and maintains the lat-ter's confidential file covering communications from the generalsuperintendent of mills regarding regulations of the Company andmatters relating to collective bargaining.Thestenographer in the research laboratoryperformsthe duties,of secretary in the office of the chief chemist and handles all corre-spondence relating to labor relations."sThe parties are not at issue with respect to the ineiusionof the secretary to theelectrical engineer.We find that such employee bears a confidential relationship tomanagement with respect to labor relations and should by reason thereof be excludedfrom the unit of technical and clerical employees hereinabove mentioned.13See footnote 7 ; see alsoMatter ofThe Hoover Comp.an4/,.55. N..L.. flB.. l)321.. 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDThestenographer in the employment and industrial relations de-partmenthas access to information regarding individual job applica-tions and related personnel matters.Theshop clerks '14who act as clerks for the various °supervisorsin charge of shops, have access to confidential information and cor-respondence between the superintendent of mills and the variousdepartment heads for whom they work, relating to labor relationsmatters.They also type detailed' reports concerning recommenda-tions for dismissal, which reports are subsequently forwarded to the:superintendent.With respect to the foregoing employees, we are of the opinionthat, in view of the fact that the positions of such employees involvepersonnel matters or afford an opportunity for acquiring advanceknowledge of the Company's position in matters concerning laborrelations, the employees in question bear a confidential relationshiptomanagement 15We shall, accordingly, exclude them from theunit of technical and clerical employees hereinafter found appro-priate.We find that all office, clerical, and technical employees of theCompanyin itsDepartment of Mills, including the sanitary engineerin the research laboratory, the stenographer and requisition clerk inthe accounting department, the clerk in the electrical engineering de-partment, the clerk in the central power station, the pharmacist, thefirst-aid operators at the Arthur and Magna mills, the photographerin the mechanical engineering department, but excluding executives,officials, assistant department heads,16 the secretary to the generalsuperintendent, the secretaries to the superintendents of the Arthurand Magna mills, the secretary to the electrical engineer, the secretaryto the plant engineer, the secretary to the master mechanic, the firstdesigner in the electrical engineering department, the recordingchemist in the research department, the assistant control engineer,the janitor boss at the Magna mill, the experimental engineer in theresearch laboratory, the two assistants to the metallurgicalengineer,the pay-roll clerk in the tabulating department, the stenographer inthe general stores department, the clerk in the metallurgical engineer'soffice, the stenographer in the employment and industrial relationsdepartment, the recreational adviser, the shop clerks, telephone oper-14 Included within this category are the head clerk in the master mechanic's office, thehead clerks in the electrical department of both mills, the head clerks in the carpenter shopof both mills, and the head clerk in the car shop.16 SeeMatter of The Hoover Company,55 N. L. R. B. 1321;Matter of West Penn PowerCompany,55 N. L. R. B. 1356.11 Included under the term assistant department heads are the assistant employmentdirector in charge of women, the assistant employment director in charge of men, theassistantto thechief storekeeper,the assistant to the chief accountant,and the assistantchief tabulator. UTAH COPPER COMPANY_319ntors,17 and all other supervisory, employees with authority t07 hire,promote, discharge, discipline, or otherwise effect changes in, thestatus of employees or effectively, recommend such action, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of-the Act.There retrains for consideration the question of an-appropriate unitof production and maintenance employees at the Company's power sta-tion at the Magna.and Arthur mills."' The record reveals that whilethe power station is functionally related to and is under the same gen-eral supervision as the Magna'and Arthur mills, it is, nevertheless, sit-uated in a separate building and under the immediate separate super-vision of the chief electrical engineer.Moreover, although the man-jority of production and maintenance employees at the power stationare not skilled employees and have to a large extent been recruitedfrom among the general mill employees, it appears that these em-ployees are engaged in a common effort to produce electrical energy,and constitute a clearly identifiable and homogenous-group which can -function appropriately as a separate bargaining unit li or- as part ofthe larger production and maintenance unit already represented bythe Smelter Workers.Under the circumstances, while a company-wide unit of production and maintenance employees would not, uponthe facts, presented, be inappropriate, we are of the opinion that theconsiderations are sufficiently balanced to make the desires of the powerstation employees themselves a factor in our determination of the type,of unifthrough which they shall bargain.20Accordingly, we shall per-mit the preference of the power station production and maintenanceemployees to determine in part whether or not they shall constitute aseparate unit or be added to the existing unit of production and main-tenance employees, and to that end shall order an election. If at suchelection these employees select the I. B. E. W. they shall constitute aseparate appropriate unit; if they select the Smelter Workers theywill. have thereby indicated, their desire to be included in a unit withthe production and maintenance employees -and the Smelter Workersmay accordingly bargain for them as a part of such uiiit.21"The Clerical workers does not claim to represent the telephone' operators employedby the Company at the Depaitment of Mills and the Company lasses no objection to theirexclusion.In view of the agreement of the parties and the difference between the workof the telephone operators and that of the other clerical employees, telephone operators areexcluded from the unit of clerical employees.11 In the prior case involving the bulk of the production and maintenance employees ofthe,Company at the Arthur and Magnamills(54 N. L- R. B. 1151) the Board found thatbecause the power station was still in process"of construction, the employees of the powerstation would not be considered as within any of the appropriateunits in suchproceeding.19 SeeMatter of Commonwealth Edison Company,55 N L. R. B. 465.20 SeeMatter of Goodyear Aircraft Corporation,45 N. L. R. B. 298;Matter of UtahCopper Company,54 N. L R. B, 1151..21 SeeMatter of Bendix Products Division, Bendix Aviation Corporation,56 N. L.R. B. 602. G320DECISIONS' OF NATIONAL LABOR 'RELATIONS BOARDThe only dispute with respect to the connposition of the power sta-tion, group concerns the question of the inclusion of four janitors, who1%v ork -under the direction of the yard boss and whom the L B. E. -W.would exclude from the power station group in opposition to the other,parties to the proceeding.The record reveals that the,janitors in ques-tion hold permanent positions and perform their work iii the perstation under the ultimate supervision of the chief engineer who alsosupervises the entire power station r operations.Under the circurn-stances and in view of the fact that no other labor organization isseeking to represent the janitors as a separate group, we shall includethem within the voting group of power station employees.As previ-ously indicated, we',shall at this time make no final determination withrespect to the unit of power station employees, pending the outcomeof the election in the voti ng group,set forth below:All production and maintenance employees of the central power sta-tion of the Company including janitors, but cxclu ling office, clerical,and technical employees, officials, foremen, the yard boss, and all super-visory employees with authority to,hire, promote, discharge, disci-pline, or otherwise effect changes in the status of employees or effec-tively recommend suell actiori.2_We shall direct separate elections i.n1ollg the employees in the appro-priatetimit and voting gronp set forth above, Who v, eye employed dur-ing the pay-roll period immediately preceding the date of the Directionof Elections herein, subject to the limitations and additions set forthin the Direction.23DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,acid pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-'tives,for the purposes of collective bargaining 'with Utah Copper Coln-pliny, Salt Lake City, Utah, elections by secret ballot shall be conducted=The assistant chief electrical engineer, the control engineer, the assistant controleneinelr, the turbine foieuren, construction foremen, power maintenance 'foremen, and,repair foremen are excluded as either technical or supervisory employees within our usual'dehmt'on'..3 The Smelter Workers requests that it may appear on the ballot in the power stationgroup as Mine, Mill & Smelter Workers, for itself and on behalf of Its Local Union 392,C I. 0 We shall designate the Smelter Workers on the ballot as its- name appears in theDirection of Election, since we are persuaded that, if the Smelter Workers is eventually,certified, its designation as Mine, Mill & Smelter Workers, for itself and on behalf of,itsLocal Union 392, C I. 0., night be ambiguous. Accordingly, the request of the SmelterWorkers is hereby denied.SeeMatter of Bull Brothers Company,54 N. L R. 'B.,1512Matter of Blackwell Zsne Company, Inc.,56 N. L R. B. 921. UTAH COPPER COMPANY321Vas early as possible but not later than thirty (30) days from the dateof this Direction of Elections, under the direction and supervisionof the Regional 'Director for the Tv,-eiitieth Region, acting in thismatter is agent for the National Labor Relations Board and subject—to 'Aiticle.,III; Sections 10 and, 11;,-of said-Rules and .Regulations,,.among the following groups of-employees of the Company who wereemployed during the pay-roll period immediately preceding the date.,of this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and` including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but exdludingany who have since quit or been'discharged'for cause'and have'notbeen rehired or reinstated prior to the date of the elections and exclud-ing also all supervisory employees with authority to hire, promote,',discharge, discipline, or otherwise effect changes in the status of em-ployees or effectively recommend such action:(1) 1111 office, clerical, mind teclith al employees of the Co'rnpany in'itsDepartment of Mills, in the unit found appropriate in Section IV,above, to determine whether or not they desire to be represented byNon-Ferrous, Clerical and Technical Workers Local Union No. 692,affiliated with the International Union of Mine, Mill & Smelter Work-ers, C. I. 0, for the purposes of collective bargaining;(2)All production and maintenance employees of the Company atits central power station in the voting group described in Section IV,above, to determine whether they desire to be represented by Inter-1081, or by Mine, Mill & Smelter Workers, Local Union 392, C. I. 0.,for the purposes of collective, bargaining, or by neither.I601248-45-vol. 57-, 22,/ ,